Citation Nr: 0905280	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1974.  He died in April 2002.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence of record, the appellant stated that the 
Veteran received treatment for lung cancer from the Fresno VA 
facility shortly following discharge from service.  The 
record contains only a letter dated July 2002 from Dr. I.D., 
a VA physician, which stated that he treated the Veteran 
prior to his death.  The record contains no treatment records 
from any VA facility and there is no evidence or record 
showing that the RO attempted to obtain any VA records.  VA 
is held to have constructive possession of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, as it appears 
that the Veteran received VA medical treatment prior to his 
death, the RO should request these records on remand.

In addition, an opinion is required in order to make a 
determination in this case.  The Veteran's DD-214 show that 
he had active service from April 1972 to April 1974, 
including 2 years of foreign and/or sea service during this 
period.  The record also shows that the National Personnel 
Records Commission (NPRC) was unable to determine if the 
veteran had in-country service in Vietnam, but confirmed that 
the Veteran served aboard a ship which was in the official 
waters of Vietnam during May 1972 to June 1972.  In the July 
2002 letter, Dr. I.D. opined that we could not rule out the 
"possibility" that the Veteran's metastatic small cell 
undifferentiated carcinoma of the lung could be related to 
Agent Orange exposure.  In light of the Veteran's service and 
the VA physician's opinion, the Board finds that an opinion 
is necessary for the determination on the merits of the 
claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's complete treatment 
records from the Fresno VA treatment 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Following the above development, 
forward the claims folder to an 
appropriate VA physician to obtain an 
opinion as to the likely etiology of the 
metastatic small cell undifferentiated 
carcinoma of the lung.  The claims file 
must be made available to the examiner 
for review prior to the examination.  

Based upon a review of the claims folder, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's metastatic 
small cell undifferentiated carcinoma of 
the lung was caused by any inservice 
disease or injury, including exposure to 
Agent Orange.

The examiner should provide a rationale 
for the opinion.

3.  Thereafter, readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

